Case: 19-30737     Document: 00516507435          Page: 1     Date Filed: 10/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      October 13, 2022
                                   No. 19-30737                         Lyle W. Cayce
                                                                             Clerk

   Delis Pierre,

                                                            Petitioner—Appellant,

                                       versus

   Timothy Hooper, Warden, Elayn Hunt Correctional Center,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                           USDC No. 2:15-CV-5252


   Before Smith, Duncan, and Oldham, Circuit Judges.
   Per Curiam: *
          Delis Pierre, Louisiana prisoner #498929, filed a petition in the
   district court under 28 U.S.C. § 2254 challenging his state convictions for
   armed robbery, kidnapping, and purse snatching on various constitutional
   grounds. The district court dismissed the petition as time-barred and denied
   Pierre a certificate of appealability (COA). Pierre then asked our court to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30737      Document: 00516507435           Page: 2   Date Filed: 10/13/2022




                                     No. 19-30737


   grant him a COA on both the district court’s procedural ruling as well as the
   substantive claims in his § 2254 petition. See 28 U.S.C. § 2253(c)(1)(A). A
   judge of our court granted a COA, but only “in part as to the district court’s
   procedural dismissal of the petition as time barred.” A COA was not granted
   on any substantive constitutional claim. Instead, the COA stated only that
   “Pierre’s petition reflects facially valid constitutional claims,” and that “the
   available pleadings and record do not clearly show that a COA is not
   warranted.”
          The COA fails to meet the statutory requirements for issuance. A
   COA “may issue . . . only if the applicant has made a substantial showing of
   the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). Moreover, the
   COA “shall indicate which specific issue or issues satisfy the showing
   required by paragraph (2).” Id. § 2253(c)(3). Pierre’s COA fails these
   standards. While it “identifie[s] a debatable procedural ruling” (the
   timeliness issue), the COA “d[oes] not ‘indicate’ the issue on which [Pierre]
   had made a substantial showing of the denial of a constitutional right, as
   required by § 2253(c)(3).” Gonzalez v. Thaler, 565 U.S. 134, 141 (2012). On
   that ground alone, Pierre’s COA is “defect[ive].” Ibid.
          Nothing in Slack v. McDaniel, 529 U.S. 473 (2000), rescues Pierre’s
   COA. Slack explained that, when a habeas petition is denied on procedural
   grounds alone, § 2253 allows issuance of a COA only
          when the prisoner shows, at least, that jurists of reason would
          find it debatable whether the petition states a valid claim of the
          denial of a constitutional right and that jurists of reason would
          find it debatable whether the district court was correct in its
          procedural ruling.
   Id. at 484. The Court emphasized that “Section 2253 mandates that both
   showings be made before the court of appeals may entertain the appeal.” Id.
   at 485 (emphasis added). The COA at issue here, however, does not find that




                                          2
Case: 19-30737      Document: 00516507435           Page: 3     Date Filed: 10/13/2022




                                     No. 19-30737


   Pierre made both showings. As discussed, a COA was expressly granted only
   as to timeliness—a procedural issue—and not as to any constitutional issue.
   And even assuming arguendo that the COA also meant to indicate some
   constitutional issue, it did not find that “jurists of reason” would find
   “debatable” any of the constitutional issues raised by Pierre. See id. at 484.
   The COA merely stated in passing, without further elaboration, that
   “Pierre’s petition reflects facially valid constitutional claims.” Slack requires
   more than that. More importantly, so did Congress in § 2253. A “facially
   valid constitutional claim,” whatever that means, is not “a substantial
   showing of the denial of a constitutional right,” which is the standard § 2253
   erects for granting a COA. 28 U.S.C. § 2253(c)(2). The COA in this case
   does not even purport to make such a finding on the constitutional issues
   raised in Pierre’s § 2254 petition.
          In sum, Pierre’s “procedural-only” COA is barred by § 2253. United
   States v. Castro, 30 F.4th 240, 245 (5th Cir. 2022); see also id. at 244 ( “The
   Supreme Court unanimously agreed that such a COA is invalid because it
   says nothing at all about the Constitution.” (citing Gonzalez, 565 U.S. at 141;
   id. at 155 (Scalia, J., dissenting))). Our court recently “forsw[ore] procedural-
   only COAs” and recognized that we can raise that defect sua sponte and
   vacate the COA. Id. at 245, 246. We do so here.
          To be sure, we can also issue a valid COA in place of the invalid one.
   See id. at 247 (citing United States v. Smith, 945 F.3d 860, 863 (5th Cir. 2019)).
   Not here, though. Having examined the constitutional claims in Pierre’s
   § 2254 petition, we cannot say he has made a substantial showing as to any of
   them. 28 U.S.C. § 2253(c)(2); see also generally State v. Pierre, No. 202-KA-
   0125 (La. App. 1 Cir. 9/21/12); 111 So. 3d 64 (affirming Pierre’s convictions
   and sentences), writ denied, No. 2012-KO-2227 (La. 4/1/13); 110 So. 3d 139
   (Mem.). We therefore decline to issue an amended COA.




                                           3
Case: 19-30737   Document: 00516507435       Page: 4   Date Filed: 10/13/2022




                              No. 19-30737


                         COA VACATED; APPEAL DISMISSED.




                                   4